Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The prior art of record effectively sets forth the state of the art. US 2016/246179 is regarded as being the prior art closest to the subject-matter of claims and discloses (Pars. 0039-0044; Fig. 1) an optical element 10 for a lithographic apparatus, wherein the optical element comprises a capping layer 13 of ruthenium, and a stabilization layer 14 comprising ruthenium nitride or silicon nitride (Pars. 0020, 0022). The stabilization layer prevents the capping layer from de-wetting (a detachment process described in Pars. 0006-0007 and illustrated in Figs. 3A-B). Implicitly, it further discloses a method of manufacturing the optical element for a lithographic apparatus comprising providing the stabilization layer.
The subject-matter of the claims differs from these known optical element and manufacturing method therefor in that the optical element is a pellicle or spectral purity filter, and in that the article comprises  a molybdenum layer disposed between the ruthenium layer and a silicon core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737